OPINION OF THE COURT
Memorandum.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), the judgment appealed from and the order of the Appellate Division brought up for review should be affirmed, with costs.
Loss of the “entire profit”, as provided in the contract, is a proper measure of damages (Lieberman v Templar Motor Co., 236 NY 139, 149), and is recoverable where plaintiff has supplied some adequate basis for computing the amount, even where that amount cannot be precisely de*781termined with absolute certainty (Wakeman v Wheeler & Wilson Mfg. Co., 101 NY 205, 210).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.